THIRD DIVISION
                                DOYLE, P. J.,
                            REESE and BROWN, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                              https://www.gaappeals.us/rules

                   DEADLINES ARE NO LONGER TOLLED IN THIS
                   COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                   THE TIMES SET BY OUR COURT RULES.


                                                                 December 17, 2021



In the Court of Appeals of Georgia
 A21A1750. DOE v. THE STATE.

      BROWN, Judge.

      John Doe filed a pro se motion to restrict and seal his criminal records. The

trial court denied the motion as well as Doe’s motion for reconsideration. Doe

appeals. For the reasons explained below, we reverse and remand with direction.

      The record shows that in November 2010, and January 2011, Doe was charged

with two felony counts of habitual violator, OCGA § 40-5-58, for operating a vehicle

without a license; the license revocation stemmed from a string of DUIs. On August

19, 2011, Doe entered a negotiated nolo contendere plea to one count of misdemeanor

habitual violator, agreeing to serve 12 months on probation, pay a $1,300 fine, and

perform 40 hours of community service, and to waive his Fourth Amendment rights

pertaining to search and seizure. The State agreed that it would dead docket the
second charge if Doe successfully completed probation at which point the second

charge would be nolle prossed. The trial court accepted Doe’s plea and sentenced him

accordingly. The State subsequently dead docketed and then later nolle prossed the

second charge.

      On February 5, 2021, Doe, proceeding pro se, filed a form motion to restrict

and seal records of felony charges pursuant to OCGA § 35-3-37 (j) (1) and (m),1

alleging that he is unable to obtain “gainful employment within the Banking and

Investment industry” because of the felony charges on his record. In his motion, Doe

explained that he was convicted of the misdemeanor offense of habitual violator,

which is a lesser included offense of felony habitual violator, and that he, therefore,

was entitled to have any record pertaining to the felony charge restricted by the

Georgia Crime Information Center, and all agencies maintaining such information in

Cherokee County, pursuant to OCGA § 35-3-37 (j) (1). He further requested that all

the records of the case be sealed by the Clerk of the Superior Court of Cherokee

County pursuant to OCGA § 35-3-37 (m).



      1
        The form motion refers only to OCGA § 35-3-37 (j) (1), (m), and contains
blank spaces for the pro se defendant’s name, date of arrest, charged offense, and
relevant county.

                                          2
       On April 12, 2021, the trial court held a hearing on the motion, during which

Doe sought relief pursuant to “revised OCGA § 35-3-37 (j) (4), as amended by senate

bill 288,” which became effective on January 1, 2021. (Emphasis supplied.) Doe

testified that he is unable to obtain work as an independent financial advisor because

he must disclose the offense to the Financial Industry Regulatory Authority and the

Securities and Exchange Commission, that he has “lost out on dozens of jobs over the

last ten years due to this record being publicly available,” and that the charge is not

connected to what he does for a living in that it is does not involve dishonesty, theft,

or fraud; if the offense is restricted from his record under OCGA § 35-3-37 (j) (4), it

will be removed from his “FIRNA” and SEC disclosure records. According to Doe,

“[a]t first glance, it doesn’t look like [he’s] been convicted of a misdemeanor traffic

violation, but rather, that [he is] a habitual or career criminal, which is not the case.”

During the hearing, the trial court acknowledged that it had not “had any dealings

with the new statute yet”; asked Doe to email his “opening statement” and

“argument,” which the trial court would then forward to the State; and instructed the

State to prepare a letter brief in response to the email.2 During the hearing, the State

       2
         Only the State’s letter brief appears in the record. In that brief, the State noted
that Doe had filed a motion requesting to seal his record pursuant to OCGA § 35-3-37
(j) (1) “and orally amended his motion to request this same relief pursuant to OCGA

                                             3
argued that (j) (1) and not (j) (4) is the applicable subsection, but did not allege that

Doe could not argue (j) (4) because his petition was not originally pursued under that

subsection.

      The trial court denied Doe’s motion (the “May 20, 2021 order”), ruling that

Doe was not entitled to restriction of his criminal history record under OCGA § 35-3-

37 (h) (2) (A) because the nolo contendere plea was not a dismissal, nolle prosse, or

reduced violation of a local ordinance. The trial court further ruled that Doe was not

entitled to relief pursuant to OCGA § 35-3-37 (j) (1) because his negotiated plea was

to a lesser-included offense of the original felony charge, and that the Code section

provides for relief only when the individual “‘was convicted of a misdemeanor

offense that was not a lesser included offense of the felony charge.’”

      Represented by counsel, Doe moved for reconsideration of the trial court’s

order, alleging that under the newly-revised Code section, he is entitled to relief

pursuant to OCGA § 35-3-37 (j) (4), and that since he seeks relief under that

§ 35-3-37 [(j)] (4) (A),” and argued that the trial court must deny the motion because
Doe’s “plea of nolo contendere is not a conviction and therefore, does not fall within
the scope of OCGA § 35-3-37.” The State further argued that even if the “nolo plea”
were to be considered a conviction, the more specific provisions of OCGA § 35-3-37
control over the more general ones, and that because Doe pleaded nolo contendere to
the lesser included offense of misdemeanor habitual violator, he is not entitled to
record restriction under OCGA § 35-3-37 (j) (1).

                                           4
subsection, and not OCGA § 35-3-37 (h), his nolo contendere plea is not a bar to

relief. The trial court denied the motion for reconsideration (the “June 11, 2021

order”), ruling that subsection OCGA § 35-3-37 (j) (1)3 and not (j) (4) is controlling

in this case; the trial court concluded that subsection (j) (4) does not apply because

the nolo contendere plea is not a misdemeanor conviction. Doe appeals from the May

20, 2021 order and the June 11, 2021 order.

      In his sole enumeration of error, Doe contends that the trial court erred in

ruling that a nolo contendere plea is not a conviction within the meaning of OCGA

§ 35-3-37 (j) (4) (A), and that he is, therefore, ineligible for record restriction. Doe

further alleges that it is irrelevant under subsection (j) (4) (A) that his plea was

reduced from a felony.

      The State contends that Doe’s appeal presents nothing of substance for this

Court to review. In its view, Doe never petitioned the trial court for relief under

OCGA § 35-3-37 (j) (4); Doe’s original pro se petition cited OCGA § 35-3-37 (j) (1)

only. Accordingly, the State was obligated to do no more than show that subsection

(j) (1) was inapplicable, and “the trial court’s only obligation in disposing of this


      3
       The trial court order cites to “OCGA § 35-3-17 (j) (1),” but this is clearly a
typographical error.

                                           5
matter was confined to the four corners of [Doe’s] petition.” As for Doe’s motion for

reconsideration, the State contends that it is in essence a second petition for record

restriction, which fails because OCGA § 35-3-37 (j) (4) (C) imposes a two-year

waiting period before the filing of a second petition. The State further contends that

Doe is not entitled to seek review of the trial court’s order denying his motion for

reconsideration because the denial of a post-judgment motion for reconsideration “is

a [sic] not itself an appealable order.” Lastly, the State contends that Doe never

argued in this Court or below that the trial court erred in declining to address the

applicability of OCGA § 35-3-37 (j) (4) in the final judgment disposing of his pro se

petition. In sum, the State contends that there is nothing for this Court to review

because (a) Doe was not entitled to a ruling with respect to OCGA § 35-3-37 (j) (4)

at the time this pro se action became final and (b) the trial court’s post-judgment

ruling on the applicability of the subsection is not itself appealable.

      1. Before addressing the merits of this appeal, we must consider several of the

State’s arguments.

      (a) First, we address the State’s contentions that (i) the trial court’s post-

judgment ruling on the applicability of the subsection is not itself appealable and (ii)

Doe never argued in this Court or below that the trial court erred in declining to

                                           6
address the applicability of OCGA § 35-3-37 (j) (4) in the final judgment disposing

of his pro se petition. We find these contentions unavailing.

       Having filed a notice of appeal from the May 20, 2021 order (which is subject

to direct appeal under OCGA § 5-6-34 (a) (1)), Doe can also appeal other rulings,

including the subsequent denial of his motion for reconsideration. See OCGA § 5-6-

34 (d). See also Roberts v. Windsor Credit Svcs., 301 Ga. App. 393, 394 (1) (687

SE2d 647) (2009). And, given that Doe enumerates as error the issue of the

applicability of subsection (j) (4) in relation to the trial court’s order denying his

motion for reconsideration, it is immaterial that Doe does not enumerate as error that

the trial court erred in declining to address the applicability of subsection (j) (4) in the

final judgment disposing of his pro se petition. See Roberts, 301 Ga. App. at 394-395

(1); Threatt v. Rogers, 269 Ga. App. 402, 403 (604 SE2d 269) (2004).

       (b) We next consider the State’s claim that there is nothing for this Court to

review because the trial court’s obligation in considering this matter was limited to

the four corners of Doe’s petition which sought relief under OCGA § 35-3-37 (j) (1)

only. Pretermitting whether the State has waived this argument by failing to make it




                                             7
below,4 we find it entirely without merit. When the trial court ruled on the merits of

Doe’s claim for relief under subsection (j) (4) (A), it impliedly allowed the

amendment. Regardless, Doe was entitled to a ruling with respect to OCGA § 35-3-37

(j) (4) irrespective of the filing of his motion for reconsideration because he properly

raised the subsection during the hearing and expressly amended his petition, and the

State did not object to the amendment or otherwise take exception to the petition on

the ground that Doe was limited to the four corners of his petition or that his oral

amendment was in substance an unlawful second petition.5

      4
        Cf. State v. Lucas, 332 Ga. App. 463, 464 (1) (773 SE2d 419) (2015) (State
waived argument on appeal regarding untimeliness of defendant’s motion to suppress
because argument was not raised in the trial court); Bowden v. State, 304 Ga. App.
896, 898, n.1 (698 SE2d 372) (2010) (refusing to consider State’s argument that
defendant did not have a reasonable expectation of privacy such that he had standing
to object to search where argument was not raised in the trial court); State v. Evans,
187 Ga. App. 649, 651 (2) (371 SE2d 432) (1988) (State waived right to object to the
timing or manner in which motion to disqualify solicitor was brought by failing to
object to motion at the time it was heard), overruled on other grounds, State v. Smith,
268 Ga. 75, n.7 (485 SE2d 491) (1997).
      5
        Any inference that Doe’s motion for reconsideration was in substance a
second petition for record restriction that could not be considered by the trial court
is meritless. While the State is correct that OCGA § 35-3-37 (j) (4) (C) imposes a
two-year waiting period before the filing of a second petition, a so-called second
petition cannot be filed until there has been a denial of a “first” petition under
subsection (j) (4). OCGA § 35-3-37 (j) (4) (C) provides that:

             An individual shall be limited to filing a petition under this

                                           8
      As Doe explains in his reply brief, the newly-revised Code section had only

been in effect for several weeks when he filed his form petition. Doe acknowledges

that he “plainly does not qualify for relief pursuant to (j) (1)” and that he immediately

notified the trial court at the start of the hearing on his petition that he qualified for

relief under (j) (4) (A). The State did not object to proceeding under (j) (4) (A), but

chose to argue that (j) (1) applies instead. The trial court even indicated during the

hearing that it was not familiar with the amended statute but that it would consider



      paragraph to a lifetime maximum of requesting record restriction on two
      convictions for a misdemeanor or a series of misdemeanors arising from
      a single incident. For the purposes of this subparagraph, the conviction
      of two or more offenses charged in separate counts of one or more
      accusations consolidated for trial shall be deemed to be one conviction.
      If a petition under this subsection has been denied, an individual may
      file a subsequent petition on the same conviction for a misdemeanor or
      series of misdemeanors arising from a single incident after the
      expiration of two years from the date of the final order from the previous
      petition.


As the statute makes clear, the two-year waiting period applies only to requests made
under subsection (j) (4). If, as the State contends, Doe’s initial petition and oral
amendment was ineffective as a request under subsection (j) (4), then the trial court
was authorized to consider Doe’s motion for reconsideration as his first petition under
subsection (j) (4).

                                            9
the competing subsections and asked the parties to further brief the issue. As set out

in footnote 1, supra, the State in its letter brief acknowledged that Doe was seeking

relief under (j) (4) (A) rather than (j) (1), but elected to argue that the latter subsection

applied to Doe’s situation. Importantly, the State did not argue that the trial court

should deny Doe’s petition because he was requesting relief under a different

subsection than the one listed in his petition. Because Doe properly amended his

petition to seek relief pursuant to OCGA § 35-3-37 (j) (4) (A), and because the June

11, 2021 order impliedly allowed the amendment, we find no merit to the State’s

contention that the trial court’s obligation in considering this matter was limited to

the four corners of Doe’s original petition.

       2. Doe contends that the trial court erred in ruling that a nolo contendere plea

is not a conviction within the meaning of OCGA § 35-3-37 (j) (4) (A), and that he is,

therefore, ineligible for record restriction. We agree.

       OCGA § 35-3-37 (j) (4) (A) provides as follows:

              When an individual was convicted in this state of a misdemeanor
       or a series of misdemeanors arising from a single incident, provided that
       such conviction was not for any offense listed in subparagraph (B) of
       this paragraph, and such individual has completed the terms of his or her
       sentence and has not been convicted of any crime in any jurisdiction for
       at least four years prior to filing a petition under this subparagraph,

                                             10
      excluding any conviction for a nonserious traffic offense, and provided,
      further, that he or she has no pending charged offenses, he or she may
      petition the court in which the conviction occurred to restrict access to
      criminal history record information. Such court shall maintain
      jurisdiction over the case for this limited purpose and duration. Such
      petition shall be served on the prosecuting attorney. If a hearing is
      requested, such hearing shall be held within 90 days of the filing of the
      petition. The court shall hear evidence and shall grant an order
      restricting such criminal history record information if it determines that
      the harm otherwise resulting to the individual clearly outweighs the
      public’s interest in the criminal history record information being
      publicly available.


Thus, subsection (j) (4) (A) allows a defendant to request record restriction access to

criminal history records where the defendant has been convicted of a misdemeanor

provided that the defendant has completed the terms of his or her sentence and has

not been convicted of any crime in any jurisdiction for at least four years prior to

filing a petition.6 If the defendant satisfies these requirements, the trial court must

then “weigh the benefits of a proposed judicial action against the harms.” Doe v.

State, 347 Ga. App. 246, 253 (4) (819 SE2d 58) (2018).




      6
          As to the latter two factors, there is no dispute that Doe satisfied both of them.

                                             11
      In this case, Doe pleaded nolo contendere to the misdemeanor of habitual

violator, and the trial court concluded that a nolo contendere plea is not a conviction.

On the contrary, it is well settled that a “plea of nolo contendere constitute[s] a

conviction.” State v. Pitts, 199 Ga. App. 493, 494 (2) (405 SE2d 115) (1991). See

generally OCGA § 17-7-95 (“Plea of nolo contendere”). As we explained in Pitts:

      In Wright v. State, 75 Ga. App. 764 (1) (44 SE2d 569)[(1947),] it was
      held that a plea of nolo contendere differs from a plea of guilty only in
      that it cannot be used against the defendant in any other court or
      proceedings as an admission of guilt, or otherwise, or for any purpose,
      and it is not a plea of guilty for the purpose of effecting civil
      disqualifications. In other words, the plea itself cannot be used in
      another case as an admission of guilt. Nevertheless, in Nelson v. State,
      87 Ga. App. 644, 648 (75 SE2d 39)[(1953),] a defendant sentenced
      under such a plea was held to have been adjudged guilty and convicted.
      This accords with general law that a sentence based on a plea of nolo
      contendere is a conviction but that the plea is technical only and does
      not constitute an admission of guilt in any other case, not even in a civil
      case involving the same act.


(Citations, punctuation, and emphasis omitted.) Id. at 493-494 (2). See also State v.

Rocco, 259 Ga. 463, 466-467 (1) (384 SE2d 183) (1989) (indicating that plea of nolo

contendere is a conviction). Because the trial court erred in concluding that a plea of

nolo contendere is not a conviction under subsection (j) (4) (A), it did not proceed to

                                          12
apply the statutory balancing test. Accordingly, we reverse the trial court’s denial of

Doe’s petition for record restriction under OCGA § 35-3-37 (j) (4) (A), and remand

the case back to the trial court to weigh the competing interests of the harm to Doe’s

privacy against the public’s interest in access to Doe’s criminal record. Compare Doe,

347 Ga. App. at 253 (4).7

      3. The trial court also concluded that Doe was not entitled to restriction of his

criminal record history information under OCGA § 35-3-37 (j) (1) because his

negotiated plea was to a lesser-included offense of the original felony charge, and that

this subsection allows record restriction only when the individual was convicted of

a misdemeanor offense that was not a lesser included of the felony charge. Although

Doe challenges this ruling,8 given our conclusion in Division 1 (b) that Doe properly

      7
         We note that in Doe, we remanded the case with direction that the trial court
grant the petition for record restriction. 347 Ga. App. at 257 (5). We did so because
the State did not object to the petitioner’s evidence and made no effort to “adduce
evidence and argument in support of a finding that the public interest in [the
petitioner’s] criminal history record information outweighs the harm that public
availability of his records is causing him, despite having multiple opportunities to do
so.” Id. Here, the State adduced argument — albeit somewhat nominal — that Doe
did not show “that he has had enough harm to outweigh the public interest” and that
it would be in the public’s interest to know that Doe has “gotten so many traffic
violations.”
      8
        The State did not address the substance of Doe’s challenge, contending only
that “this appeal does not present the case to resolve [the] issue.”

                                          13
amended his petition to seek relief only under OCGA § 35-3-37 (j) (4) (A), we need

not address the trial court’s conclusion as to OCGA § 35-3-37 (j) (1).

      Judgment reversed and remanded with direction. Doyle, P. J., and Reese, J.,

concur.




                                        14